Title: To Thomas Jefferson from Stephen Cathalan, Jr., 13 May 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 13th. May 1789

I received Just now the Inclosed Letter for your Excellency from  England. It has been unsealed I don’t know where. I inclose you the Cover, which was also unsealed, Just as I received it. I have only taken out the paper unnecessary. This Letter has been unsealed Just as all those comming from Levant or Turkey are by the Mails via of austria.
I hope you will have received in time my last respects, and Since the letter of Introduction by M. Le Jeans, if the States Generals have Leaved to him a moment’s time; Since his arival at Paris and versailles he has been great deal occupied by a Courrier dispatched to our deputies from the Concil Municipal, to obtain from his Majesty an alteration on the Commission of the Parlement of Aix about the Troubles of this Place.
These troubles have been great deal exagerated by the ennemies of this place; who have reppresented our Patrouilles Bourgoises, (established to restore Peace, tranquility and which have purged this Town of a great quantity of robers and vagabons,) as a rebel Troupe, ready to oppose to government and that of Course, Marseilles ought to be conquered by Troupes and Military Forces.
The Fact however is, that, not one Single Man has been nor killed nor wounded, that no people is more submitted nor loves more his good king as the Marseillais; they were allarmed of the Commission of the Parlement; because the Int[endan]t 1st. President has been denomiated, is not to me to Judge if Justly or unjustly; the proofs in Such case are difficult to be found. He has vox Populy against him, is it vox Dei? I don’t know.
But a body of which a Member is attacked, can it be a Lawfull Judge? More so, when it is well known, that in the last summer, Marseilles incurred it’s Indignation in the time of the establishment of the Baillages.
At Lenght we don’t know for what aix is jaloux of Marseilles; we hope however the Matters will be Soon fairly arranged; being ready to disband our patrouilles at the first desire of Government.
